DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Status of the Application
Claims 1-14 are pending, of which claims 8-13 are withdrawn because of earlier restriction and election with traverse.
Claims 1-7 and 14 (species of hesperidin) are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 14 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 6,528,042 B1).
Claims 1-7, 14 and elected species are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (US 6,528,042 B1).
Brown discloses a process of ameliorating (improving) disruption of energy metabolism secondary to stress (i.e. providing energy or increasing power output after the energy is disrupted) or in danger of disruption because of stress (i.e. in anticipation of stress-equivalent to prior to physical exercise  and/or the onset of stress) induced by an environmental alteration, chemical insult or physiological conditions such as physical exertion (may result claudication), hypoxia (impaired oxygen), hypothermia, pre- or post-surgical conditions etc. comprising administering an effective amount of composition (composition comprises the elected species compound) selected from the group consisting of 7 compounds including elected species hesperidin (with its individual identity i.e. in isolation; since it’s an individual compound, it is enriched for said compound; Same composition comprising the compound and the compound maintains its individual identity and not reacting with the components of the composition) (or hesperidin, spelled differently) or derivative hesperetin:

    PNG
    media_image1.png
    58
    382
    media_image1.png
    Greyscale

 in human (abstract, claims, col 26, lines 1-6 and 49-56; Col 30, lines 39-63; Col 41, lines 1-16.  Col 41, lines 1-16 further elaborate on preventing and treating energetic disturbances such as hypothermic metabolic arrest, ischemic disorders etc.  Col 30, lines 39-63 teaches that the compound may be given in anticipation of stress (i.e. prior to stress or physical exertion) or for maintain energy while in stress and the stress may be because of oxygen deprivation, such as exercise or sports activity (healthy subject- trained or untrained subject) and may be formulated in food (oral delivery) (also see col 26, lines 1-6 and 49-56).
With regard to limitation “by lowering the ratio---VO2/power” -Since the prior art teaches same method using same compound, improvement in oxygen efficiency is expected to occur by same mechanism “by lowering the ratio---VO2/power” whether recognized by the prior art or not. Thus the cited prior art reads all limitations of the instant claims.
With regard to selecting the elected species from 7 compounds of the cited prior art-Since the prior art genus contains only 7 compounds, the cited prior art anticipates the claimed elected species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). Thus the cited prior art meets all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-7, 14, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 14 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,528,042 B1).
Determining the scope and contents of the prior art
Brown discloses a process of ameliorating (improving) disruption of energy metabolism secondary to stress (i.e. providing energy or increasing power output after the energy is disrupted) or in danger of disruption because of stress (i.e. in anticipation of stress-equivalent to prior to physical exercise  and/or the onset of stress) induced by an environmental alteration, chemical insult or physiological conditions such as physical exertion (may result claudication), hypoxia (impaired oxygen), hypothermia, pre- or post-surgical conditions etc. comprising administering an effective amount of composition (composition comprises the elected species compound) selected from the group consisting of 7 compounds including elected species hesperidin (with its individual identity i.e. in isolation; since it’s an individual compound, it is enriched for said compound; Same composition comprising the compound and the compound maintains its individual identity and not reacting with the components of the composition) (or hesperidin, spelled differently) or derivative hesperetin:

    PNG
    media_image1.png
    58
    382
    media_image1.png
    Greyscale

 in human (abstract, claims, col 26, lines 1-6 and 49-56; Col 30, lines 39-63; Col 41, lines 1-16.  Col 41, lines 1-16 further elaborate on preventing and treating energetic disturbances such as hypothermic metabolic arrest, ischemic disorders etc.  Col 30, lines 39-63 teaches that the compound may be given in anticipation of stress (i.e. prior to stress or physical exertion) or for maintain energy while in stress and the stress may be because of oxygen deprivation, such as exercise or sports activity (healthy subject- trained or untrained subject) and may be formulated in food (oral delivery) (also see col 26, lines 1-6 and 49-56).
With regard to limitation “by lowering the ratio---VO2/power” -Since the prior art teaches same method using same compound, improvement in oxygen efficiency is expected to occur by same mechanism “by lowering the ratio---VO2/power” whether recognized by the prior art or not. 
Ascertaining the differences between the prior art and the claims at issue
The cited prior art differs with respect to scope of flavonoid compound which can be selected from the group consisting of 7 compounds and therefore broader compared to the elected species. 
Resolving the level of ordinary skill in the pertinent art
With regard to selecting the elected species from 7 compounds of the cited prior art- The cited prior art discloses that the compound may be selected from 7 compounds including hesperedin (or hesperidin, spelled differently)
    PNG
    media_image1.png
    58
    382
    media_image1.png
    Greyscale
Since the prior art genus contains only 7 compounds, the cited prior art anticipates the claimed elected species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). 
Thus based on the guidance provided by Brown’s process, it would have been prima facie obvious to a person of ordinary skill in the art  with a reasonable expectation of success at the time of the invention that the process may be practiced with hesperedin (spelled differently as hesperidin), selected from disclosed compounds of the cited prior art. Thus the cited prior art meets limitation of instant claims. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Brown teaches a process of ameliorating disruption of energy metabolism secondary to stress (i.e. providing energy or increasing power output after the energy is disrupted) or in danger of disruption because of stress or in anticipation of stress induced by an environmental alteration, chemical insult or physiological conditions such as physical exertion (may result claudication), hypoxia (impaired oxygen), hypothermia, pre- or post-surgical conditions etc. comprising administering an effective amount of compound (composition comprises the elected species compound) selected from the group consisting of 7 compounds including elected species hesperedin (or hesperidin, spelled differently) or derivative hesperetin..   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is reasonable expectation of success at the time of the invention that the process may be practiced with hesperedin (spelled differently as hesperidin), selected from disclosed compounds of the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed process with a reasonable expectation of success. 
Response to Arguments
Applicant’s remarks and amendment, filed 11/18/2020 has been fully considered but not found persuasive.
 	Applicant argues that the instant claims require “prior to physical exercise and/or in stress”, not taught by Brown. Applicant argued that peak force capacity is increased after administration in the first 3 seconds, when post-exercise stress is not yet present. Applicant argues that peak force output is increased after 4 weeks of administration. 
This is not found persuasive and the instant process is anticipated and/or obvious over the cited prior art. This is because Brown teaches administration of compound in preventing energetic disturbances or anticipation of stress (Col 30, lines 39-63; Col 41, lines 1-16.  Col 41, lines 1-16). See the rejection as set forth above. Thus the cited prior art reads on “prior to physical exercise and/or in stress”, limitation of the instant claims. Since the cited prior art teaches same method using same compound, the method of the instant claims expected to provide same peak force capacity and output in the same time period.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623